           Case 2:18-cv-03253-KJM-EFB Document 7 Filed 02/27/19 Page 1 of 2



1
     Todd M. Friedman (SBN 216752)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
2    21550 Oxnard St. Suite 780,
3    Woodland Hills, CA 91367
     Phone: 877-206-4741
4
     Fax: 866-633-0228
5    tfriedman@toddflaw.com
6
     Attorney for Plaintiff

7                       UNITED STATES DISTRICT COURT
8
                       EASTERN DISTRICT OF CALIFORNIA
9

10                                                 )    Case No.
     THERESA CARLSON, individually                 )
11   and on behalf of all others similarly         )
12   situated,                                     )     2:18-cv-03253-KJM-EFB
     Plaintiff,                                    )    NOTICE OF VOLUNTARY
13
                                                   )    DISMISSAL OF ENTIRE
14   vs.                                           )    ACTION WITHOUT
                                                   )    PREJUDICE.
15
     ONE TECHNOLOGIES, LLC. dba                    )
16   FREE CREDIT CLICK and DOES 1                  )
17   through 10, inclusive, and each of            )
     them,                                         )
18
     Defendants.                                   )
19

20         NOTICE IS HEREBY GIVEN that Plaintiff, pursuant to Federal Rule of
21   Civil Procedure 41(a)(1), hereby voluntarily dismisses this action without
22   prejudice. Defendant has neither answered Plaintiff’s Complaint, nor filed a
23   motion for summary judgment. Accordingly, this matter may be dismissed
24   without prejudice and without an Order of the Court.
25
           Respectfully submitted this 27th Day of February, 2019.
26

27                                          By: s/Todd M. Friedman Esq.
                                                 Todd M. Friedman
28
                                                Attorney For Plaintiff


                                      Notice of Dismissal - 1
           Case 2:18-cv-03253-KJM-EFB Document 7 Filed 02/27/19 Page 2 of 2



1                            CERTIFICATE OF SERVICE
2
     Filed electronically on February 27, 2019, with:
3

4    United States District Court CM/ECF system
5
     Notification sent electronically on February 27, 2019, to:
6

7
     To the Honorable Court, all parties and their Counsel of Record

8

9    s/ Todd M. Friedman
10
      Todd M. Friedman
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Dismissal - 2
